We dismiss the petitioner’s exceptions to the orders of a single justice of this court. The petitioner was arrested on the warrant of the Governor of the Commonwealth for extradition to the State of Florida to face a charge there of violation of parole. On petition for habeas corpus, see G. L. c. 276 § 19, a judge of the Superior Court, after hearing, entered an order dismissing the petition, denying the writ, and remanding the petitioner to custody under the Governor’s warrant; but the judge allowed the petitioner’s motion to stay execution of the order pending “appeal.” The petitioner then filed a motion in the county court to grant bail pending review; the Commonwealth moved to vacate the stay of execution. The single justice denied bail and vacated the stay, and the petitioner’s exceptions to these orders are now before us. It appears that when the stay was vacated, the Commonwealth surrendered the petitioner and he has been returned to Florida. Thus the case is moot. Cf. Maldonado, petitioner, 364 Mass. 359, 366-367 n. 8 (1973). We add that the orders made by the single justice were correct, for by that time the petitioner, who had excepted to the order of the judge of the Superior Court, had lost any right to appellate review of that order by failing to take the required steps to perfect the right; nor had he sought an enlargement of time in which to *633take those steps. See G. L. c. 231, § 113; Harris, petitioner, 309 Mass. 180, 184 (1941); Baker, petitioner, 310 Mass. 724, 727 (1942), cert. den. sub nom. Baker v. Delay, 316 U. S. 699 (1942). Cf. G. L. c. 231 § 96; Stearns, petitioner, 343 Mass. 53, 57-58 (1961). There was, moreover, nothing in the record to suggest that the judge of the Superior Court had committed error in denying habeas corpus; his findings supported the denial. The petitioner invites us to use the occasion to state our views on the question of admission to bail after arrest on the Governor’s warrant. We decline the invitation until live controversies are presented.
Michael R. Pizziferri for the petitioner.
WadeM. Welch, Assistant Attorney General, for the Commonwealth.

Exceptions dismissed.